Case 1:16-cv-03503-RBK-AMD Document 166 Filed 07/09/21 Page 1 of 1 PagelD: 2984

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

The Estate of Robert Wayne Lewis,
by and through its Administrator Ad :
Prosequendum Tammy Wilson and Tammy : Case No. 1:15-CV-03503
Wilson, in her own right :
Plaintiff
: ESTATE OF ROBERT WAYNE
v. ; LEWIS’ STATEMENT REGARDING
; THIRD PARTY FUNDING
Cumberland County Jail, Warden Robert
Balicki in his individual capacity, John Doe
Corrections Officers 1-10 (fictitious
individuals) in their individual capacities, &
CFG Health Systems, LLC
Defendants

 

In accordance with Rule 7.1.1 Plaintiffs hereby disclose that there is no funding for attorney’s fees
and/or expenses whatsoever in this matter, which would be inclusive of (1) a contingent financial interest
based upon the results of the litigation or (2) a non-monetary result that is not in the nature of a personal or
bank loan or msurance. Plaintiffs did not require a funding source as they signed a Contingent Fee
Agreement and all attorneys fees and costs are included in the Contingent Fee Agreement.

Plaintiffs under the advisement of their attorney, Conrad J. Benedetto, Esquire are making the
ultimate litigation or settlement decisions and no third party or non-party 1s involved with same. No conflict
of interest exists in this matter.

Respectfully submitted,
LAW OFFICES OF CONRAD J. BENEDETTO

f of s
By: f 4D)
CONRAD J} BENEDETTO, ESQUIRE
Attorney LI). No.: 013921981
615 South Broad Street
Philadelphia, PA 19148
Phone No: (215) 389-1900
Fax No: (215) 271-8910
Email: benedettolegalassociates@gmail.com
Attorneys for Plaintiffs, Estate of Robert Wayne
Lewis, et al.

 

1
